Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 1 of 12 PageID #: 1




                   UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF NEW YORK


  Mikhail Kopelevich,                          §
                                               §
  Plaintiff,                                   §
                                               §
  v.                                           §
                                               §
  Desilva Automotive Services, LLC d/b/a       § Civil Action No. 1:20-cv-1987
  Allied Vehicle Protection, Vajira            §
  Samararatne, Palmer Administrative Services, §
  Inc., Michael Shaftel, Atlantic Specialty    §
                                               §
  Insurance Company, OneBeacon Insurance
                                               §
  Group, Ltd., PayLink Payment Plans, LLC      §
  d/b/a PayLink Direct, John/Jane Does 1-5,    §
                                               §
  Defendants.



                    Plaintiff’s Original Complaint and Jury Demand


                                           PARTIES

  1. The plaintiff is Mikhail Kopelevich, a natural person who was present in New York,

     Richmond County, for all calls in this case.

  2. Desilva Automotive Services, LLC d/b/a Allied Vehicle Protection, is a California

     corporation operating from 7657 Winnetka Ave # 444, Winnetka, CA 91306-2677.

  3. Desilva Automotive Service, LLC d/b/a Allied Vehicle Protection can be served via

     its registered agent Vajira Samararatne, 15545 Devonshire St., Suite 208, Mission

     Hills, CA 91345.

  4. Vajira Samararatne is a corporate officer and shareholder of Desilva Automotive

     Service, LLC d/b/a Allied Vehicle Protection.

  5. Vajira Samararatne is a natural person who can be served at 7718 Independence Ave,
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 2 of 12 PageID #: 2




     Canoga Park, CA 91304-5608.

  6. Palmer Administrative Services, Inc. is a domestic corporation headquartered at 3430

     Sunset Avenue, Ocean, NJ 07712.

  7. Palmer Administrative Services, Inc. can be served via its registered agent Registered

     Agents Inc., Five Greentree Centre, 525 Route 73 North, Ste 104, Marlton, NJ 08053.

  8. Michael Shaftel is a corporate officer and shareholder of Palmer Administrative

     Services, Inc.

  9. Michael Shaftel is a natural person who can be served at 518 Bendermere Ave,

     Interlaken, NJ 07712-4305.

  10. Atlantic Specialty Insurance Company is a domestic corporation headquartered in 605

     Highway 169 North, Suite 800, Plymouth, MN 55441.

  11. Atlantic Specialty Insurance Company can be served via it registered agent Melissa

     DeKoven, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833-3505.

  12. OneBeacon Insurance Group, Ltd. is a foreign corporation that can be served via its

     registered agent Virginia A. McCarthy, 150 Royall Street, Canton, MA 02021.

  13. PayLink Payment Plans, LLC d/b/a PayLink Direct is an Illinois corporation that can

     be served via its registered agent C T Corporation System, 208 SO Lasalle St, Suite

     814, Chicago, Il 60604.

  14. John/Jane Does 1-5 are other liable parties currently unknown to Plaintiff.



                               JURISDICTION AND VENUE

  15. Jurisdiction. This Court has federal-question subject matter jurisdiction over

     Plaintiff’s TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 3 of 12 PageID #: 3




     statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

  16. Personal Jurisdiction. This Court has general personal jurisdiction over the defendant

     because they have repeatedly placed calls to New York residents, and derive revenue

     from New York residents, and the sell goods and services to New York residents,

     including the plaintiff.

  17. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)-(2)

     because a substantial part of the events giving rise to the claims—the calls and sale of

     goods and services directed at New York residents, including the plaintiff—occurred

     in this District and because the plaintiff resides in this District.



               THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,

                                             47 U.S.C. § 227

  18. In 1991, Congress enacted the TCPA in response to a growing number of consumer

     complaints regarding telemarketing.

  19. The TCPA makes it unlawful “to make any call (other than a call made for emergency

     purposes or made with the prior express consent of the called party) using an

     automatic telephone dialing system or an artificial or prerecorded voice … to any

     telephone number assigned to a … cellular telephone service.” 47 U.S.C. §

     227(b)(1)(A)(iii).

  20. The TCPA makes it unlawful “to initiate any telephone call to any residential

     telephone line using an artificial or prerecorded voice to deliver a message without

     the prior express consent of the called party, unless the call is initiated for emergency

     purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

     the United States, or is exempted by rule or order” of the Federal Communication
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 4 of 12 PageID #: 4




      Commission (“FCC”). 47 U.S.C. § 227(b)(1)(B).

  21. The TCPA provides a private cause of action to persons who receive calls in violation

      of § 227(b). 47 U.S.C. § 227(b)(3).

  22. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

      available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1)1.

  23. The TCPA provides a private cause of action to persons who receive calls in violation

      of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

  24. According to findings of the FCC, the agency vested by Congress with authority to

      issue regulations implementing the TCPA, automated or prerecorded telephone calls

      are a greater nuisance and invasion of privacy than live solicitation calls and can be

      costly and inconvenient.

  25. The FCC also recognizes that “wireless customers are charged for incoming calls

      whether they pay in advance or after the minutes are used.” In re Rules and

      Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014,

      14115 ¶ 165 (2003).

  26. The FCC requires “prior express written consent” for all autodialed or prerecorded

      telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

      consumer’s written consent to receive telemarketing robocalls must be signed and be

      sufficient to show that the consumer: (1) received clear and conspicuous disclosure




  1
   See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a June 26,
  2003 FCC order).
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 5 of 12 PageID #: 5




     of the consequences of providing the requested consent, i.e., that the consumer will

     receive future calls that deliver prerecorded messages by or on behalf of a specific

     seller; and (2) having received this information, agrees unambiguously to receive

     such calls at a telephone number the consumer designates. In addition, the written

     agreement must be obtained without requiring, directly or indirectly, that the

     agreement be executed as a condition of purchasing any good or service. In the Matter

     of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

     Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted).

  27. FCC regulations “generally establish that the party on whose behalf a solicitation is

     made bears ultimate responsibility for any violations.” In the Matter of Rules and

     Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391,

     12397 ¶ 13 (1995).

  28. The FCC confirmed this principle in 2013, when it explained that “a seller … may be

     held vicariously liable under federal common law principles of agency for violations

     of either section 227(b) or section 227(c) that are committed by third-party

     telemarketers.” In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

     FCC Rcd. 6574, 6574 ¶ 1 (2013).

  29. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569

     F.3d 946, 951-952 (9th Cir. 2009).

  30. A corporate officer involved in the telemarketing at issue may be personally liable

     under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-10010,

     2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[M]any courts

     have held that corporate actors can be individually liable for violating the TCPA
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 6 of 12 PageID #: 6




     where they had direct, personal participation in or personally authorized the conduct

     found to have violated the statute.” (internal quotation marks omitted)); Maryland v.

     Universal Elections, 787 F. Supp. 2d 408, 415 – 16 (D. Md. 2011) (“If an individual

     acting on behalf of a corporation could avoid individual liability, the TCPA would

     lose much of its force.”).



                                  FACTUAL ALLEGATIONS

  31. This case relates to unsolicited telemarketing calls to Plaintiff to buy an extended car

     warranty for the benefit of all the named defendants in this case.



                                         Calls to Plaintiff

  32. Upon information and belief, in the period from October, 2019 through April, 2020,

     Plaintiff received multiple calls from a variety of spoofed caller ID’s that contained a

     pre-recorded message and were initiated using an automated telephone dialing

     system. The calls were on behalf of the named defendants. The calls had a delay of 3-

     4 seconds of dead air before the pre-recorded message began indicating the calls were

     initiated using an ATDS. The calls were to ***-***-1446

  33. Upon information and belief, the calls contained a pre-recorded message and the caller

     ID was spoofed.

  34. Upon information and belief, Plaintiff never consented to receiving automated calls or

     calls with pre-recorded messages from any of the defendants or their agents.

  35. Upon information and belief, on or about March 6, 2020, Plaintiff was transferred to a

     live representative who sold Plaintiff a vehicle protection policy #LOTWA395547.
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 7 of 12 PageID #: 7




     The same day Plaintiff received an email containing confirmation of and agreement

     for the policy #LOTWA395547 and the names of the defendants indicating that the

     policy was for each of their benefit and on their behalf.

  36. Upon information and belief, on April 8, 2020, Plaintiff also received a billing

     statement containing charges for billing account #WFC3742560 for the policy

     LOTWA395547.

  37. Upon information and belief, these calls were not related to any emergency purpose.

  38. Upon information and belief, the defendants did not have an internal do not call policy,

     did not place Plaintiff on an internal do not call policy, in violation of 47 CFR

     64.1200(d).

  39. Upon information and belief, at all times relevant to the allegations set forth herein,

     Plaintiff’s cell phone number ***-***-1446 has been placed on the state and federal

     “Do Not Call” Registries. But despite that, the telemarketing calls were placed to

     Plaintiff by and on behalf the defendants.

  40. Upon information and belief, Plaintiff has limited data storage capacity on his cellular

     telephone. Incoming calls from the defendants consumed part of this capacity.

  41. Upon information and belief, no emergency necessitated the calls.

  42. Upon information and belief, each call was sent by an ATDS.

  43. Defendants’ calls harmed Plaintiff by causing the very harm that Congress sought to

     prevent—a “nuisance and invasion of privacy.”

  44. Defendants’ calls harmed Plaintiff by trespassing upon and interfering with Plaintiff’s

     rights and interests in Plaintiff’s cellular telephone.

  45. Defendants’ calls harmed Plaintiff by trespassing upon and interfering with Plaintiff’s

     rights and interests in Plaintiff’s cellular telephone line. Defendants’ calls harmed
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 8 of 12 PageID #: 8



     Plaintiff by intruding upon Plaintiff’s seclusion.

  46. Plaintiff has been harmed, injured, and damages by the unwanted calls including, but not

     limited to:

         (1) reduced device storage space;

         (2) reduced data plan usage;

         (3) lost time tending to unwanted calls;

         (4) decreased cell phone battery life and usage as well as the need for more frequent
         re-charges of the battery;

         (5) decreased enjoyment and usage of Plaintiff’s cell phone;

         (6) annoyance;

         (7) frustration, and

         (8) anger.


      Defendants Desilva Automotive Service, LLC d/b/a Allied Vehicle Protection and
           Vajira Samararatne Knowingly and Willfully Violated Telemarketing
                                      Regulations

  47. Upon information and belief, defendants Desilva Automotive Service, LLC d/b/a

     Allied Vehicle Protection and Vajira Samararatne knowingly violated the TCPA by

     initiating automated calls with pre-recorded messages to Plaintiff.

  48. Upon information and belief, defendants Desilva Automotive Service, LLC d/b/a

     Allied Vehicle Protection and Vajira Samararatne did not have a written do-not-call

     policy while making calls to Plaintiff.

  49. Upon information and belief, defendants Desilva Automotive Service, LLC d/b/a

     Allied Vehicle Protection and Vajira Samararatne did not train its agents engaged in

     telemarketing on the existence and use of any do-not-call list.
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 9 of 12 PageID #: 9




  50. Upon information and belief, defendants Desilva Automotive Service, LLC d/b/a

     Allied Vehicle Protection and Vajira Samararatne calls did not provide Plaintiff with

     the name of the individual caller or the name of the person or entity on whose behalf

     the call was being made.



                        Plaintiff’s cell phone is a residential number

  51. Upon information and belief, the calls were made to Plaintiff’s cellular phone ***-***-

     1446 which is Plaintiff’s personal cell phone that he uses for personal, family, and

     household use. Plaintiff maintains no landline phone at his residents and has not done

     so for at least 10 years. Thus, he primarily relies on cellular phones to communicate

     with friends and family. Plaintiff also uses his cell phone for navigation purposes,

     sending and receiving emails, timing food when cooking, and sending and receiving

     text messages. Plaintiff further has his cell phone registered in his personal name,

     pays the cell phone from his personal accounts, and the phone is not primarily used

     for any business purpose.


                                     FIRST CLAIM FOR RELIEF

      (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                    (Against All Defendants)

  52. Plaintiff realleges and incorporates by reference each and every allegation set forth in

     the preceding paragraphs.

  53. The foregoing acts and omissions of Defendants and/or their affiliates or agents

     constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by making non-

     emergency telemarketing robocalls to Plaintiff’s cellular telephone number without
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 10 of 12 PageID #: 10




       his prior express written consent.

   54. Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47

       U.S.C. § 227(b)(3)(B).

   55. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or

       willful violation. 47 U.S.C. § 227(b)(3).

   56. Plaintiff also seeks a permanent injunction prohibiting Defendants and their affiliates

       and agents from making non-emergency telemarketing robocalls to cellular telephone

       numbers without the prior express written consent of the called party.

   57. Plaintiff realleges and incorporates by reference each and every allegation set forth in

       the preceding paragraphs.

   58. The foregoing acts and omissions of Defendants and/or their affiliates or agents

       constitute multiple violations of FCC regulations by making telemarketing

       solicitations despite lacking:

            a        a written policy, available upon demand, for maintaining a do-not-

            call list, in violation of 47 C.F.R. § 64.1200(d)(1); 2

            b        training for the individuals involved in the telemarketing on the existence

            of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

            c        in the solicitations, the name of the individual caller and the name of the

            person or entity on whose behalf the call is being made, in violation of 47 C.F.R.

            § 64.1200(d)(4).4



   2
    See id. at 425 (codifying a June 26, 2003 FCC order).
   3
    See id. at 425 (codifying a June 26, 2003 FCC order).
   4
    See id. at 425 – 26 (codifying a June 26, 2003 FCC order).
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 11 of 12 PageID #: 11




   59. Plaintiff is entitled to an award of at least $500 in damages for each such violation. 47

       U.S.C. § 227(c)(5)(B).

   60. Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing or

       willful violation. 47 U.S.C. § 227(c)(5).

   61. Plaintiff also seeks a permanent injunction prohibiting Defendants and their affiliates

       and agents from making telemarketing solicitations until and unless they (1)

       implement a do-not-call list and training thereon and (2) include the name of the

       individual caller and AFS’s name in the solicitations.


                                      PRAYER FOR RELIEF

            WHEREFORE, plaintiff Mikhail Kopelevich prays for judgment against

   Defendants jointly and severally as follows:

            A.    Leave to amend this Complaint to name additional DOES as they are

   identified and to conform to the evidence presented at trial;


            B.    A declaration that actions complained of herein by Defendants violate the

   TCPA;


            C.    An injunction enjoining Defendants and their affiliates and agents from

   engaging in the unlawful conduct set forth herein;


            D.    An award of $3000 per call in statutory damages arising from the TCPA

   intentional violations jointly and severally against the corporation and individual for 30

   calls.


            E.    An award of damages to Plaintiff as allowed by law under the TCPA;
Case 1:20-cv-01987-LDH-PK Document 1 Filed 04/30/20 Page 12 of 12 PageID #: 12




          F.     An award of interest, costs and attorneys’ fees to Plaintiff as allowed by

   law and equity;


          G.     Such further relief as the Court deems necessary, just, and proper.


   Dated: Brooklyn, New York
          April 24, 2020


                                               Respectfully submitted,



                                               __________________________________
                                               Galina Feldsherova (GF-7882)
                                               KOPELEVICH & FELDSHEROVA, P.C.
                                               Attorneys for Plaintiff
                                               241 37th St., Ste B439
                                               Brooklyn, NY 11232
                                               718-332-0577
